Citation Nr: 0109072	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  93-10 271	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder.

2.  Entitlement to a compensable rating for lymphogranuloma 
venereum with groin pain, condylomata, postoperative 
circumcision.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.  

4.  Whether entitlement to pension is precluded by receipt of 
excess income.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from October 1967 to 
August 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1992 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein the RO, among other 
determinations, denied service connection for an acquired 
psychiatric disorder, a compensable rating for 
lymphogranuloma venereum, and a total rating based on 
individual unemployability based on service-connected 
disabilities (TRIU).  The Board remanded the appeal to the RO 
on May 5, 1995, for additional development of the evidence 
and readjudication.  On September 24, 1997, the Board entered 
a decision that denied service connection for 13 disabilities 
(hypertension, arthritis of the knees, paraphimosis, mouth 
ulcers, residuals of tuberculosis, nevus of the cheek, 
osteochondritis dissecans, hearing loss, refractive error, 
residuals of bilateral eye injuries, ingrown facial hairs, 
bilateral ankle disabilities, and residuals of exposure to 
Agent Orange) as not well grounded, found that previously 
denied claims for service connection for a personality 
disorder and jungle rot/tinea pedis had not been reopened by 
submission of new and material evidence, and remanded the 
three issues presently before the Board.  

The veteran exercised his right to appeal the September 24, 
1997, Board decision to the United States Court of Appeals 
for Veterans Claims (formerly known as the United States 
Court of Veterans Appeals) (Court).  On December 23, 1999, 
the Court issued a decision dismissing the veteran's appeals 
as to the three remanded issues and affirming the Board's 
determinations regarding the other disabilities.  The issues 
addressed by the Board herein are therefore limited to the 
three matters remanded by the Board in September 1997.  In 
addition, while the case was in remand status at the RO, the 
veteran filed a claim for pension benefits which was denied 
by the RO.  A perfected appeal from that denial is now before 
the Board and will be addressed herein.  

In the absence of an appeal to the United States Court of 
Appeals for the Federal Circuit, the Board's denial of the 
claims for service connection for multiple disabilities as 
not well grounded under 38 U.S.C.A. § 5107(a) became final on 
December 12, 1999, the date of the Court decision affirming 
the Board's September 1997 decision.  38 U.S.C.A. §§ 7252, 
7292 (West 1991).  However, on November 9, 2000, President 
Clinton signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 107-475, 114 Stat. 2096 (2000) 
which, among other provisions, eliminated the requirement of 
a well-grounded claim and nullified existing judicial 
precedent which prohibited the VA from providing assistance 
in the development of a claim that was not well grounded.  
See Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order).  

Section 7 of the VCAA provides that where a claim for 
benefits has been denied or dismissed on the basis of not 
being well grounded under 38 U.S.C.A. § 5107, the Secretary 
of Veterans Affairs (Secretary), on the request of the 
claimant or on the Secretary's own motion, may order the 
claim readjudicated as if the denial or dismissal had not 
been made, provided that such denial or dismissal became 
final during the period beginning on July 14, 1999, the date 
of Morton, and ending on November 9, 2000, the date of 
enactment of Public Law No. 106-475, and that the request for 
readjudication was made not later than two years after 
November 9, 2000.  The Board lacks jurisdiction to take any 
action to initiate such readjudication on its own motion but 
refers this matter to the attention of the RO and the veteran 
for appropriate action.  


REMAND

Change of law.  As previously noted, there has been a change 
in the law during the pendency of this appeal consisting of 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) on November 9, 2000.  
In brief summary, the new law eliminates the requirement of a 
well-grounded claim, redefines VA obligations with respect to 
the duty to assist, and supercedes the decision in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which prohibited VA assistance in the development of 
a claim that is not well grounded.  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, since the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
The discussion below focuses on certain individual problem 
areas involving the issues presently on appeal.  It does not 
necessarily provide an all-inclusive list of the actions 
required in this case.  The RO should proceed in light of the 
mandates of the new law as set forth in VBA Fast Letter 00-87 
(November 17, 2000), all subsequently issued Fast Letters, 
and any other applicable authority such as VBA Circulars, 
General Counsel opinions and court decisions.  

Completion of actions requested in previous remand.  The 
September 1997 remand contained a discussion of evidentiary 
development necessary to document a proper stressor for PTSD 
and clarify whether a diagnosis of PTSD was warranted on the 
basis of such stressor.  With respect to lymphogranuloma 
venereum, the Board cited the need for a current VA 
examination.  The Board deferred a determination as to the 
TRIU pending completion of evidentiary development that 
included a request to the veteran pertaining to possible 
sources of additional medical records, a statement from the 
veteran regarding the details of specific events claimed as 
PTSD stressors, a request for stressor verification from the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR), and current psychiatric and 
dermatological examinations.  

RO actions taken pursuant to the remand included the mailing 
of development letters to the veteran and a request to the 
USASCRUR for confirmation of various stressors claimed by the 
veteran.  The USASCRUR replied in July 1999 that additional 
details were necessary and a further request for stressor 
information was mailed to the veteran.  At this point, the 
focus of activity at the RO shifted to a claim for pension 
benefits filed by the veteran in July 1999.  The result was 
that a separate appeal as to the pension issue was developed 
and certified to the Board before completion of the actions 
requested in the September 1997 remand with respect to the 
other issues.  

The RO was obligated to complete its action in response to 
each instruction in the remand in spite of what appears to 
have been less than diligent cooperation on the part of the 
veteran.  The RO did not issue a supplemental statement of 
the case addressing the remanded issues despite the fact that 
relevant additional evidence had been received.  See 
38 C.F.R. § 19.31 ("a supplemental statement of the case, so 
identified, will be furnished to the appellant and his or her 
representative, if any, when additional pertinent evidence is 
received after a statement of the case where the most recent 
supplemental statement of the case has been issued,....  A 
supplemental statement of the case will also be issued 
following development pursuant to a remand by the Board 
unless the only purpose of the remand is to assemble records 
previously considered...and properly discussed in a prior 
statement of the case or supplemental statement of the case 
or unless the Board specifies in the remand that a 
supplemental statement of the case is not required.")  

The obligation of the RO to implement requests by the Board 
was discussed in a decision of the United States Court of 
Veterans Appeals (Court) in the case of Stegall v. West, 
11 Vet. App. 268 (1998), wherein the Court stated the 
following:  

The protracted circumstances of this case 
. . . demonstrate the compelling need to 
hold, as we do, that a remand by this 
Court or the Board confers on the veteran 
or other claimant, as a matter of law, 
the right to compliance with the remand 
orders. . . . It matters not that the 
agencies of original jurisdiction as well 
as those of the VA responsible for 
evaluations, examinations, and medical 
opinions are not under the Board as part 
of a vertical chain of command which 
would subject them to the direct mandates 
of the Board.  It is the Secretary who is 
responsible for the "proper execution and 
administration of all laws administered 
by the Department and for the control, 
direction, and management of the 
Department."  38 U.S.C. § 303.  Moreover, 
the Secretary is by statute both the one 
to whom a veteran may appeal an initial 
denial as a matter of right (38 U.S.C. 
§ 7104(a)), and a party, represented by 
the General Counsel, to every appeal 
before this Court (38 U.S.C. § 7263(a)).  
Finally, we hold also that where, as 
here, the remand orders of the Board or 
this Court are not complied with, the 
Board itself errs in failing to ensure 
compliance. . . . .  (Emphasis supplied)  

The ruling in Stegall requires that the present appeal be 
remanded to the RO for completion of the actions previously 
specified by the Board.  The Court's decision does not give 
the Board any discretion to consider whether failure to 
obtain the requested information would not prejudice the 
veteran or constitute harmless error.  

Pension entitlement.  The veteran filed a claim for VA 
disability pension in May 2000 on the basis of inability to 
work due to nonservice-connected disabilities.  The RO 
notified the veteran by letter on July 9, 1999, that pension 
had been denied because his annual income exceeded the 
applicable income limit for receipt of pension.  The veteran 
submitted a timely notice of disagreement and a statement of 
the case was issued on March 21, 2000.

A the request of the veteran, the RO scheduled a travel board 
hearing for the veteran to be held at the RO on February 7, 
2000.  In various items of correspondence to the RO before 
the scheduled date of the hearing, the veteran indicated that 
he had no car or other means of transportation and that he 
would prefer for the hearing to take place at the "local VA 
Office" in Edgecombe County, North Carolina.  The RO 
explained to him by letter on January 10, 2001, that the 
Travel Board hearing could be held only at the RO in Winston-
Salem and that no hearing had been scheduled in Edgecombe 
County.  The veteran replied in a letter received on February 
1, 2001, that he had decided to go to the "local" office on 
February 7, 2001, at 2:45 p.m. at his own expense.  He 
asserted that the VA was required by law to do what was to 
his advantage and arrange to have the hearing at the local VA 
office.  He did not report for the scheduled travel board 
hearing at the RO on the appointed date at the scheduled time 
of 2:45 p.m.  

It does not appear from the letter received on February 1, 
2001, that the veteran's response to the travel board hearing 
notice can be categorized either as a cancellation of the 
hearing request or as a request for a postponement of the 
hearing.  Although the RO did endeavor to explain that a 
Travel Board hearing may be held at the RO only, it contained 
no reference to the possibility or impossibility of other 
alternatives, such as a non-Travel Board hearing that might 
be held at a location other than the RO, or the possibility 
that VA transportation assistance might be available.  The 
veteran clearly continues to desire a hearing.  The RO should 
therefore undertake to explore the possibility of hearing 
alternatives that might be satisfactory to both the veteran 
and the RO.  If no such alternatives exist, the veteran 
should be informed to that effect.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet.App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The RO should contact the veteran and 
inquire as to whether he continues to 
desire a hearing in connection with his 
appeal of the denial of pension benefits.  
The RO should specifically consider the 
alternatives available to the veteran if 
he continues to desire a hearing yet 
lacks transportation to the Winston-Salem 
RO, such alternatives to include but not 
be limited to a hearing at a VA medical 
facility or other site closer to the 
veteran's home, or the possibility of VA-
arranged transportation from the 
veteran's residence to the RO.  If no 
such alternatives are available, the RO 
should inform the veteran of that fact 
and inquire whether he still wants a 
hearing in any case.  

2.  The veteran should be given an 
opportunity to identify all medical 
providers, both VA and private, including 
both physicians and institutions 
(hospitals or clinics), from which he has 
received examination or treatment for 
PTSD and/or lymphogranuloma venereum.  
Upon receipt of proper authorization, the 
RO should attempt to obtain all available 
documentation from the physicians or 
other medical care providers identified 
by the veteran.  

3.  To comply with the requirements of 
Stegall, Id., the RO should review the 
instructions set forth on the September 
1997 remand and take steps to ensure that 
each is carried out in full and that all 
necessary followup actions are completed.  

3.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  When the actions requested herein are 
complete, the RO should review the issue 
of entitlement to service connection for 
PTSD, entitlement to an increased rating 
for lymphogranuloma venereum, and 
entitlement to a TRIU.  The RO also 
should review the issue of entitlement to 
nonservice-connected pension benefits.  

5.  If any determination is adverse to 
the veteran, a supplemental statement of 
the case should be prepared and the 
veteran should be given a reasonable 
period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



